Opinion issued July 17, 2003 
 








 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00713-CV
____________

IN RE TODD ALTSCHUL, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator requests that this Court compel respondent, the Honorable Allen
Stilley, (1) to rule on his pro se petition for writ of habeas corpus.  We deny the petition.
	First, the petition does not comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 52.
	In addition, there are three prerequisites for the issuance of a writ of
mandamus by an appellate court, namely:  (1) the lower court must have a legal duty
to perform a nondiscretionary act; (2) the relator must make a demand for
performance; and (3) the subject court must refuse that request.  Barnes v. State, 832
S.W.2d 424, 426 (Tex. App.--Houston [1st Dist.] 1992, orig. proceeding).  Relator
has not provided us with a record that shows that he made any request of the
respondent to perform a nondiscretionary act that respondent refused.
	The petition for writ of mandamus is therefore denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Alcala and Higley.
1.    	Judge Stilley is a former district court judge, whom relator states has been
assigned as a visiting judge in the 23rd District court of Brazoria County.